In the

United States Court of Appeals
                 For the Seventh Circuit

No. 10-1113

A NTHONY N. S MITH,
                                                 Plaintiff-Appellant,
                                   v.

K NOX C OUNTY JAIL,
                                                Defendant-Appellee.


              Appeal from the United States District Court
                  for the Central District of Illinois.
                No. 09-1403—Harold A. Baker, Judge.



    S UBMITTED D ECEMBER 19, 2011  —D ECIDED JANUARY 23, 2012




    Before R IPPLE, R OVNER, and W ILLIAMS, Circuit Judges.
  P ER C URIAM. Anthony Smith sued the Knox County Jail
pro se under 42 U.S.C. § 1983, alleging that jail officials




  No defendant was served with process in the district court,
and none has participated in this appeal. After examining
Smith’s brief and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on
his brief and the record. See F ED . R. A PP. P. 34(a)(2)(C).
2                                               No. 10-1113

violated the Eighth Amendment because they were
deliberately indifferent to his serious medical needs
after a fellow inmate attacked him. The district court
dismissed the case at screening for failure to state a
claim, and Smith appealed. Because we conclude that
Smith states a claim, we vacate the judgment of the
district court.
  In his complaint, Smith alleges that while he was a
pretrial detainee at Knox County Jail, asleep in his cell one
morning in October 2009, a guard opened the door,
allowing another inmate to enter and attack him. Smith
sustained painful injuries to his head and eyes. He re-
quested medical attention, but received none for five
days; instead, he was “locked down” for 72 hours fol-
lowing the attack. In his brief on appeal, Smith gives
additional details: The guards knew of his “obvious
blood” and his “dizzyness [sic], throwing up and blind
spots and loss of [eye] color . . . and #10 pain on a scale
of 1 to 10,” but did nothing for five days.
   The district court screened Smith’s complaint as
required by 28 U.S.C. § 1915A and held a brief telephonic
“merit-review hearing” so that Smith could further
clarify his claims. The district judge asked Smith
whether he had sustained bruises and a black eye in
the attack, and Smith answered yes, adding that as a
result his left eye now had “no color.” Smith explained
that he eventually saw the jail’s doctor, who told him
that he had retinal swelling but his eye would heal on
its own. According to Smith, it did not. He also added
that his back had been injured in the attack.
No. 10-1113                                              3

  Following the hearing, the district court dismissed
Smith’s suit for failure to state a claim upon which relief
could be granted. The court first pointed out that Smith
had named only Knox County Jail as defendant, and
he could not sue a building. Moreover, the court
explained, Smith could not cure that error because he
had alleged only minor injuries, and to state a claim
under the Eighth Amendment for failure to provide
medical treatment, a plaintiff must allege deliberate
indifference to an objectively serious medical need. The
court also noted that Smith had not submitted any evi-
dence to show that his condition had worsened as a
result of the delayed treatment.
  We review dismissals under 28 U.S.C. § 1915A de novo.
We also take Smith’s allegations to be true for the
purposes of this appeal, including the allegations in his
appellate brief, because they are consistent with the
underlying complaint. See Flying J, Inc. v. City of New
Haven, 549 F.3d 538, 542 n.1 (7th Cir. 2008). Smith’s
claim against the Illinois jail officers arises under the
Due Process Clause of the Fourteenth Amendment,
which affords pretrial detainees the same protection
against deliberate indifference as the Eighth Amendment
guarantees to the convicted. See Williams v. Rodriguez,
509 F.3d 392, 401 (7th Cir. 2007).
  Smith argues on appeal that the district court applied
the wrong standard when it required that he provide
medical evidence to show that his condition had
worsened because treatment was delayed. He is correct
that a plaintiff need not furnish evidence to survive a
4                                                  No. 10-1113

challenge to a complaint’s legal sufficiency; a plaintiff
need only show that the complaint contains the neces-
sary allegations to state a claim. See, e.g., Arnett v. Webster,
658 F.3d 742, 746 n.1 (7th Cir. 2011); General Insurance Co.
of America v. Clark Mall Corp., 644 F.3d 375, 377-78 (7th
Cir. 2011).
  But Smith does not allege that the delayed treatment
exacerbated his injuries; rather, he contends that even if
his condition did not worsen from the delay, deliberate
indifference to prolonged, unnecessary pain can itself
be the basis for an Eighth Amendment claim. This, too, is
correct. See Arnett, 658 F.3d at 751. “[T]he length of
delay that is tolerable depends on the seriousness of
the condition and the ease of providing treatment.”
McGowan v. Hulick, 612 F.3d 636, 640 (7th Cir. 2010) (cita-
tions omitted). Even a few days’ delay in addressing a
severely painful but readily treatable condition suffices to
state a claim of deliberate indifference. Compare Rodriguez
v. Plymouth Ambulance Service, 577 F.3d 816, 832 (2009)
(state employees could be liable for four-day delay in
treating prisoner who complained that his IV was causing
him serious pain); Grieveson v. Anderson, 538 F.3d 763, 779
(7th Cir. 2008) (guards could be liable for delaying treat-
ment of broken nose for a day and a half); Edwards v.
Snyder, 478 F.3d 827, 830-31 (7th Cir. 2007) (a plaintiff who
painfully dislocated his finger and was needlessly denied
treatment for two days stated a deliberate-indifference
claim, reversing the district court’s dismissal) with
Gutierrez v. Peters, 111 F.3d 1364, 1374 (7th Cir. 1997)
(no valid claim for six-day delay in treating a mild cyst
infection).
No. 10-1113                                               5

  Here, Smith has alleged a serious, readily treatable
condition that was ignored for almost a week. After an
apparently unprovoked attack on him while he slept,
he bled, vomited, sustained retinal or corneal damage,
and endured dizziness and severe pain for five days
as guards merely looked on. Although the evidence may
not ultimately substantiate these allegations, if proven
these conditions are severe enough to have required
more prompt attention. See Edwards, 478 F.3d at 830-31.
  Finally, the district court was correct that, in listing
the Knox County Jail as the sole defendant, Smith named
a non-suable entity. But a pro se plaintiff who makes a
pleading gaffe in a complaint deserves an opportunity
to offer a curative amendment before the complaint is
dismissed with prejudice. See Jackson v. Kotter, 541 F.3d
688, 696-97 (7th Cir. 2008); Hudson v. McHugh, 148 F.3d
859, 864 (7th Cir. 1998); Donald v. Cook County Sheriff’s
Dep’t, 95 F.3d 548, 555 (7th Cir. 1996). Accordingly,
on remand the district court should give Smith an op-
portunity to amend his complaint to name the jail
officers who ignored his injuries. Furthermore, because
counsel could help to facilitate the resolution of this
case, the district court should also exercise its discre-
tion to reconsider Smith’s request that the district court
recruit counsel to represent him. See Pruitt v. Mote,
503 F.3d 647, 656 (7th Cir. 2007) (en banc).
                                    V ACATED and R EMANDED.



                          1-23-12